Citation Nr: 9903598	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
old fracture to the distal portion of the radius and ulna of 
the right forearm, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for psychoneurosis, 
hysteria, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a neurological 
disorder of the right upper extremity secondary to a service-
connected right forearm disorder.

4.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran's claim for 
service connection for psychoneurosis, hysteria, and assigned 
a 10 percent disability rating retroactive to the earlier 
February 28, 1955 date of severance of such service 
connection, and a March 1997 RO rating decision which 
increased the disability evaluation for the veteran's 
service-connected right forearm disorder from 10 percent to 
20 percent, denied his claim for service connection for a 
neurological disorder of the right upper extremity secondary 
to his service-connected right forearm disorder, and denied 
his claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  The veteran filed timely appeals to these 
adverse determinations.

The issues of entitlement to an increased rating for a 
psychoneurotic disorder and a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities will be addressed in the REMAND portion of this 
decision.









FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's right forearm disorder is currently 
manifested by limited supination and pronation of the 
forearm, with no evidence of bone fusion or ankylosis.

3.  There is no competent evidence to indicate that the 
veteran currently suffers from a neurological disorder of the 
right upper extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for the veteran's residuals of an old fracture to the 
distal portion of the radius and ulna of the right forearm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5213 
(1998).

2.  The veteran's claim for service connection for a 
neurological disorder of the right upper extremity secondary 
to his service-connected right forearm disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for a Right Forearm Disorder

The veteran's claim for an increased rating for a right 
forearm disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Veterans Appeals (Court) has held that a mere allegation that 
a service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of this disorder have been properly developed.  No 
further assistance to the veteran is required on this issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's right forearm disorder includes the report of a VA 
examination conducted in January 1997.  At that time, the 
veteran complained of a lack of strength and a lack of motion 
in the right forearm, which was reportedly injured in an 
inservice accident in 1943.  He stated that he was especially 
limited with fine motor movements of the hand because of a 
lack of strength in the hand, and had difficulty in picking 
up and holding objects.  He also complained of difficulty 
with pronation and supination of the hand because of his 
injury.  This was said to limit his motion and thus the 
utility of the entire extremity.  The veteran also stated 
that he had worked for his entire career as a jeweler from 
the time of service discharge until his retirement in 1982.  
On physical examination, the veteran's right wrist had an 
obviously visible deformity, with a radial deviation and a 
step-off type of deformity.  Range of motion testing revealed 
right wrist dorsiflexion to 50 degrees, palmar flexion to 62 
degrees, radial deviation to 2 degrees, ulnar deviation to 5 
degrees, supination to 14 degrees, and pronation to 10 
degrees.  This was said to represent a globally limited range 
of motion of the right wrist.  No scars were noted, although 
there was a palpable deformity of the volar aspect of the 
distal radius with a hump-type configuration.  X-rays 
revealed an old fractural deformity of the distal radius, an 
old ulnar styloid fracture, and degenerative changes with 
osteoporosis.  The examiner rendered a relevant diagnosis of 
deformity and limited range of motion of the right wrist, by 
history attributable to an injury in the military in 1943.  
The examiner further commented that "[i]t appears to me that 
this patient does have a definite limitation in his right 
wrist but it should be noted that he was employed for a full 
career in a nonphysical labor type of position."

The Board notes that the veteran has claimed, through his 
representative, that the January 1997 VA examination was not 
adequate.  The relevant regulations provide that, where a 
case is well grounded, a VA examination will be conducted 
where medical evidence is not adequate for rating purposes.  
38 C.F.R. § 3.326 (1998).  With regard to the adequacy of the 
January 1997 examination, the Board notes that the report of 
examination reflects that the VA examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, ordered complete x-rays of 
the veteran's right forearm, ordered a complete neurological 
examination, and offered an assessment.  For these reasons, 
the Board finds that the examination of January 1997 is 
adequate for rating purposes.

In December 1996, at the request of the VA examiner, the 
veteran underwent nerve conduction studies by Richard 
Sposato, M.D., a physician at Lincoln Neurology, a private 
health care facility.  Results of nerve conduction studies of 
the three major nerves of the right hand were deemed 
"normal."  Dr. Sposato opined that "[t]his patient does 
not have a neurological problem from the fracture that 
occurred while he was in the United States Army Air Force in 
1942."

Most recently, in July 1997 the veteran again underwent a VA 
examination.  Although this examination was primarily for 
mental disorders, the physician did comment on the veteran's 
right forearm disorder.  Following physical and mental 
examinations, the examiner offered the following opinion:


[The veteran] says that he has a lot of 
weakness, can hardly hold a pencil.  I 
note that thorough neurologic evaluation 
was done by Dr. Sposato, which revealed 
no evidence of neurologic impairment.  
Evaluation included nerve conduction 
studies.  On brief exam, he demonstrates 
significant weakness at the right wrist 
and marked weakness of right grip.  Right 
grip was virtually nonexistent and 
inconsistent with observations of muscle 
mass.  There was no significant wasting 
of right hand muscle mass noted, possibly 
slight reduction in right thenar 
eminence.  In other words, objective 
findings were inconsistent with 
subjective report in level of 
demonstrated weakness.  This is 
consistent with findings by Dr. Sposato 
regarding absence of neurological 
problem.  Therefore, it is consistent 
with a long term conversion situation.

The examiner diagnosed findings consistent with a chronic 
conversion problem involving the right forearm and hand.

The veteran's right forearm disorder has been evaluated as 20 
percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5213.  As the veteran has 
reported that he is left-handed, the rating percentages for 
the minor limb are for application.  Under DC 5213, which 
rates the severity of forearm disorders based on impairment 
of supination and pronation, a 20 percent rating is warranted 
for any of the following situations:  limitation of 
pronation, with motion lost beyond the last quarter of arc, 
with the hand not approaching full pronation; limitation of 
pronation, with motion lost beyond the middle of arc; bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation; or bone fusion, with the hand fixed in 
full pronation.  A higher, 30 percent rating is only 
warranted when there is bone fusion with the hand fixed in 
supination or hyperpronation.  

A review of the evidence detailed above reveals that the 
credibility of the veteran's account of right forearm 
symptomatology is somewhat questionable, as the veteran has 
recently been diagnosed with a "chronic conversion problem 
involving the right forearm and hand," and the objective 
findings relating to his right forearm disorder have been 
noted to be "inconsistent" with his subjective complaints.  
In addition, the veteran has received service connection for 
hysterical psychoneurosis, described as a "conversion 
hysteria," due to his persistent and variable complaints of 
weakness and a stocking type of anesthesia in the right 
forearm and hand, with no organic basis found on examinations 
(this grant of service connection was later severed but then, 
in 1996, restored by the RO).

However, even if the Board were to accept the entirety of the 
veteran's complaints as being accurate, there is still no 
indication that he suffers from bone fusion resulting in the 
hand being fixed in supination or hyperpronation.  On the 
contrary, while the veteran did exhibit limited supination 
and pronation of the right forearm on VA examination, he did 
exhibit some motion, and thus his hand was not "fixed" in 
position, as required for a 30 percent rating under DC 5213.  
Furthermore, no examiner has rendered a finding or diagnosis 
of ankylosis or bone fusion.  Therefore, in the absence of 
evidence of his hand being fixed in supination or 
hyperpronation, an increased rating in excess of 20 percent 
under DC 5213 for a right forearm disorder is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  However, the evidence does not show that the veteran 
suffers from nonunion of the radius and ulna, with false 
flail joint, as contemplated by DC 5210.  Additionally, the 
evidence does not show that the veteran suffers from nonunion 
in the upper half of the ulna, with false movement, loss of 1 
inch of bone substance or more, and marked deformity, as is 
required for a 30 percent rating under DC 5211.  Similarly, 
the evidence does not show that the veteran suffers from 
nonunion in the lower half of the radius, with false 
movement, loss of 1 inch of bone substance or more, and 
marked deformity, as is required for a 30 percent rating 
under DC 5212.  Therefore, analysis under these codes would 
not result in a higher rating.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's right 
forearm disorder.  The Board would point out that its denial 
of the instant claim is based solely upon the provisions of 
the VA's Schedule for Rating Disabilities.  In Floyd v. 
Brown, 9 Vet.App. 88, 96 (1996), the Court held that the 
Board does not have jurisdiction to assign an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  On the contrary, the examiner who performed the 
January 1997 VA examination noted that the veteran "was 
employed for a full career in a nonphysical labor type 
position" despite his right wrist disorder.  Thus, in the 
absence of such factors, the Board is not required to remand 
these matters to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


II.  Service Connection for a Neurological Disorder
Secondary to a Right Forearm Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet.App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage., 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of all of the medical evidence of record, including 
the veteran's service medical records, private treatment 
records, and VA examination reports, fails to disclose any 
evidence that the veteran suffers from a current neurological 
disorder of the right upper extremity.  On the contrary, the 
only evidence which directly opined as to the existence of 
such a disorder, i.e., the December 1996 neurology report by 
Dr. Sposato, specifically determined that "[t]his patient 
does not have a neurological problem from the fracture that 
occurred while he was in the United States Army Air Force in 
1942."

As noted above, a well-grounded claim requires medical 
evidence of a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  As the evidence fails to 
indicate that the veteran has ever been diagnosed with a 
neurological disorder of the right upper extremity, the 
veteran's claim for service connection for a neurological 
disorder of the right upper extremity secondary to a service-
connected right forearm disorder must be denied as not well 
grounded.

In reaching this determination, the Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground his claim for service connection for a 
neurological disorder of the right upper extremity secondary 
to a service-connected right forearm disorder.  Although the 
veteran has informed the RO that he has been treated at 
several facilities, the Board observes that the RO has 
requested records from each of the indicated facilities or 
physicians.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, No. 97-7062 (Fed. Cir. 
Dec. 16, 1997) (per curiam).

As a final matter, the Board acknowledges that the veteran, 
through his representative, has requested that the RO request 
an advisory medical opinion because of the inadequacy of the 
VA examinations and the fact that "the current examinations 
did not provide a nexus or etiology for the claimed 
conditions," i.e., a neurological disorder of the right 
upper extremity.  However, the Board notes that the VA 
requested, and received, an extremely specific and detailed 
neurological examination in December 1996 from Dr. Sposato, 
including nerve conduction and electrodiagnostic testing, 
which found no neurological disorder for which a nexus could 
be provided.  In any case, a determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction.  
38 C.F.R. § 3.328 (1998).  While in December 1997 the RO 
erroneously entered a Statement of the Case on the issue of 
the validity of a Notice of Disagreement with the RO's 
determination that the issue of an independent medical 
opinion was not an appealable issue, it was not required to 
do so, as the issue of entitlement to an independent or 
advisory medical opinion is an ancillary issue to the 
veteran's underlying claim of entitlement to service 
connection for a neurological disorder of the right upper 
extremity secondary to a service-connected right forearm 
disorder, and is not a separately appealable issue.  


ORDER

A disability rating in excess of 20 percent for residuals of 
an old fracture to the distal portion of the radius and ulna 
of the right forearm is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a neurological disorder of the right 
upper extremity secondary to the service-connected right 
forearm disorder is denied.


REMAND

As a preliminary matter, the Board notes that in December 
1997, following a VA examination, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected psychoneurotic disorder from 10 
percent to 30 percent.  The Board notes that in a claim for 
an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
There is nothing in the record to show that the veteran 
expressly stated that he was only seeking a 30 percent rating 
for his psychoneurotic disorder.  Further, there is no 
written withdrawal of this issue under 38 C.F.R. § 20.204 
(1998).  Therefore, the issue of an increased rating for a 
psychoneurotic disorder remains in appellate status.

In reviewing the veteran's claims file, the Board notes that 
the November 1996 rating decision on appeal was issued 
following an administrative review of the veteran's claims 
folder undertaken at the request of the veteran's service 
representative.  Following this review, the RO determined 
that clear and unmistakable error had been committed by the 
RO in February 1955 when it issued a rating decision severing 
service connection for psychoneurosis, hysteria.  Thus, 
service connection was reinstated for this disorder back to 
December 2, 1943, the date of the original grant of service 
connection for this disorder.

In the veteran's Notice of Disagreement (NOD), received by VA 
in November 1996, the veteran's representative stated that 
"[the veteran] contends that his condition warranted a 
greater than 10 percent evaluation for his psychoneurosis 
from 4-1-46."  The Board observes that the VA Schedule for 
Rating Disabilities (Rating Schedule) has been modified 
several times since 1946.  However, it appears that the RO 
only considered the "1946 RS [rating schedule]" in 
adjudicating the veteran's claim from 4-1-46 to the present.  
Therefore, in order to ensure that the veteran is afforded 
all potential benefits under the law, the RO should evaluate 
the veteran's entitlement to an increased disability 
evaluation in excess of 10 percent in light of each of the 
Rating Schedules in effect since April 1, 1946.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary). 

In addition, the Board finds that, given the present REMAND 
of this increased rating issue to the RO, the Board is unable 
to make a determination at this time as to the veteran's 
claim for a total rating for compensation based on individual 
unemployability due to service-connected disabilities.  
Therefore, this issue must be remanded to the RO as well.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should reevaluate the 
disability rating assigned to the 
veteran's service-connected 
psychoneurotic disorder in light of all 
of the Rating Schedules in effect since 
April 1, 1946.  

2.  Following this action, the RO should 
then readjudicate the issue of the 
veteran's entitlement to a total rating 
for compensation based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration of these issues, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 13 -


